726 S.E.2d 862 (2012)
Burrell Y. ARTISTE
v.
Butch JACKSON, Adm.
No. 269P12.
Supreme Court of North Carolina.
June 21, 2012.
Burrell Y. Artiste, for Artiste, Burrell Y.
Robert C. Montgomery, Special Deputy Attorney General, for State of N.C.

ORDER
Upon consideration of the application filed by Petitioner on the 20th of June 2012 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Wake County:
"Denied by order of the Court in conference, this the 21st of June 2012."